                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

THOMAS KRAKAUER, on behalf of                  )
a class of persons,                            )   CASE NO. 1:14-CV-00333-CCE-JEP
                                               )
              Plaintiff,                       )
                                               )
       v.
                                               )
DISH NETWORK L.L.C.,                           )
                                               )
              Defendant.                       )


                   THE PARTIES’ JOINT SUBMISSION ON
              THEIR PROPOSED FINAL DISBURSEMENT ORDERS

       The Court’s January 6, 2020 Minute Entry directed the parties “to consult with

claims administrator regarding form and substance of claims to be disbursed and submit a

proposed Joint Disbursement Order.” In accordance with the Court’s directive, the

parties have met and conferred in an attempt to agree on a proposed joint disbursement

order. The parties were able to reach agreement on all but two aspects of a proposed

disbursement order. Plaintiff’s proposed final disbursement order is attached as Exhibit

A. DISH’s proposed final disbursement order is attached as Exhibit B, and shows in

redline the differences between the parties’ proposed orders. The parties are still in the

process of vetting the exhibits to the disbursement order and contemplate filing those

exhibits on Monday, February 3, 2020.

       The areas of disagreement and the reasons underlying the parties’ respective

positions are summarized below.




     Case 1:14-cv-00333-CCE-JEP Document 550 Filed 01/31/20 Page 1 of 10
I.     AUTOMATIC STAY OF DISBURSEMENT OF FUNDS PENDING APPEAL

       A.     Plaintiff’s Position

       Plaintiff’s proposed order states simply, “DISH has indicated its intent to appeal

the disbursement order and seek a stay of this Order,” and makes clear that “funds may

be disbursed to class members . . . ‘so long as no stay has been entered.’” Pl.’s Proposed

Order ¶ 5. This language places the burden of seeking a stay where it belongs: on DISH.

       But DISH, rather than moving for a stay once the Court has issued a disbursement

order that may ultimately be quite different from the one proposed by either party, places

the proverbial cart before the horse and asks the Court to resolve the stay issue now,

without a motion. There is no need for this. After the Court issues the disbursement order,

DISH may file a motion. It can cite the many cases and authorities referenced below, and

Plaintiff can have a reasonable opportunity to respond. This will benefit the reviewing

court, which can assess the parties’ arguments and make an informed decision.

       The Court can also modify the proposed distribution schedule to accommodate

DISH’s concerns about emergency motions practice. The modification would be

straightforward: change the 31-day period for disbursement to class members referenced

in Paragraph 5 (which comes from an earlier order of the Court (see Doc. 523 at 1)) to

say 61 days. The Court has discretion to make that adjustment, and that time period

should be sufficient to resolve any issues regarding a stay.




                                             2


     Case 1:14-cv-00333-CCE-JEP Document 550 Filed 01/31/20 Page 2 of 10
       B.     DISH’s Position

       The final disbursement order should make clear to KCC and the parties that KCC

cannot disburse payments once an appeal of the disbursement order has been filed. The

disbursement order comprehensively addresses the coordination and timing of payments

to class members; it only makes sense that the order should also address the effect of an

appeal on that schedule. Moreover, failing to provide this guidance to KCC now may

lead to unnecessary, emergency motions practice in this Court and the Fourth Circuit.

DISH’s notice of appeal from the final disbursement order will be due 30 days after the

order issues, Fed. R. App. P. 4, which is just one day before KCC may begin payments to

class members, see Draft Order ¶ 5. Absent clear direction to KCC that the notice of

appeal effectuates a stay and thereby prevents it from disbursing funds pending appeal (or

an agreement by Plaintiff on this issue, which he has been unwilling to provide), the

parties will be forced to engage in expedited motions practice before this Court—and

before the Fourth Circuit, if necessary—to prevent those payments from issuing and

thereby interfering with the Fourth Circuit’s jurisdiction to resolve the appeal. But there

is no need to engage in such expedited motions practice, because it is clear here and now,

as a matter of law, that an appeal will effectuate a stay of the disbursement order.

       As an initial matter, at “any time after judgment is entered, a party may obtain a

stay by providing a bond or other security.” Fed. R. Civ. P. 62(b). “This rule exists to

preserve the status quo while protecting the non appealing party’s rights pending appeal.”

Baucom v. DoALL Co., No. 3:17-cv-00242, 2019 WL 6499582, at *1 (W.D.N.C. Dec. 3,

2019) (internal quotation marks omitted). Rule 62(b) plainly has been satisfied here. For

                                             3


     Case 1:14-cv-00333-CCE-JEP Document 550 Filed 01/31/20 Page 3 of 10
starters, the disbursement order is a “judgment.” “‘Judgment’ as used in [the Federal]

rules includes a decree and any order from which an appeal lies.” Fed. R. Civ. P. 54(a).

And an appeal lies from this Court’s disbursement order. “[O]nce the original trial

proceedings have been completed, final judgment appeal should be available upon

conclusion of most post-judgment proceedings.” 15B Charles A. Wright, et al., Federal

Practice and Procedure § 3916 (2d ed.). That plainly is true for disbursement orders.

See, e.g., S.E.C. v. Suter, 832 F.2d 988, 990 (7th Cir. 1987) (“disbursement orders” are

“final order[s] in the post-judgment proceedings” that are “appealable”); In re Deepwater

Horizon, 785 F. 3d 1003, 1009 (5th Cir. 2015) (disbursement order requiring payment of

damages to a claimant is appealable). Here, the disbursement order embodies the final

resolution of a host of contested questions pertaining to the structure of the claims

process, the evidence sufficient to establish class membership, and the merits of

individual claims. See, e.g., Doc. 441 (outlining the claims process and stating that

disbursement orders would conclude that process).1




1
 The judgment here also has been secured within the meaning of Rule 62(b)’s automatic
stay provision. Rule 62(b) contemplates both a “bond” and “other security,” and it
provides that a stay automatically takes effect “when the court approves the bond or other
security.” See Deutsche Bank Nat’l Trust Co. as Tr. for GSAA Home Equity Trust 2006-
18 v. Cornish, 759 Fed. Appx. 503, 510 (7th Cir. 2019) (unpublished) (detailing the
history of Rule 62(b) and explaining the “flexibility for the form of security” the rule
provides). In this case, DISH has provided even greater security than a bond; it has
already paid the full amount of the judgment into the Court’s registry, where it is earning
interest. Therefore, there is simply no danger that class members will go unprotected
while an appeal is pending.

                                             4


     Case 1:14-cv-00333-CCE-JEP Document 550 Filed 01/31/20 Page 4 of 10
       Furthermore, an appeal of the disbursement order divests this Court of jurisdiction

to require that payments be disbursed. “The filing of a notice of appeal is an event of

jurisdictional significance—it confers jurisdiction on the court of appeals and divests the

district court of its control over those aspects of the case involved in the appeal.” Griggs

v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982); accord Doe v. Public

Citizen, 749 F.3d 246, 258 (4th Cir. 2014). Thus, “[a]fter a notice of appeal is timely

filed, the district court may not take any action that would alter the status of the case as it

rests before the circuit court.” 20 Moore’s Federal Practice - Civil § 303.32 (2019)

(internal quotation marks omitted). Here, allowing disbursements would not just alter the

status of the case; it would interfere with the Fourth Circuit’s jurisdiction by potentially

preventing DISH from recovering funds upon a ruling from the Fourth Circuit that certain

claims were invalid. See Poplar Grove Planting and Refining Co., Inc. v. Bache Halsey

Stuart, Inc., 600 F.2d 1189, 1191 (5th Cir. 1979) (describing the risk defendants face of

“satisfying [a] judgment only to find that restitution is impossible after reversal on

appeal”); Baucom, 2019 WL6499582, at *2 (staying execution of a judgment and noting

the “undue hardship caused by the sometimes impossible task of recouping transferred

assets if there is reversal on appeal” (internal quotation marks omitted)). Thus, while a

district court may maintain the status quo pending appeal, it has no power to “approv[e]

disbursement of … funds in accordance with the very order being appealed” where the

“disposition of the settlement funds is the heart of the controversy.” Garrick v. Weaver,

888 F.2d 687, 695 (10th Cir. 1989) (emphasis in original); cf. Hunter v. Town of

Mocksville, 271 F. Supp. 3d 787, 792-94 (M.D.N.C. 2017) (finding jurisdiction to

                                               5


     Case 1:14-cv-00333-CCE-JEP Document 550 Filed 01/31/20 Page 5 of 10
distribute funds deposited with the court only because they “are not the subject of any

claim on appeal”).

       Because it is clear that an appeal will divest the Court (and therefore KCC) of

jurisdiction to disburse funds during the pendency of the appeal, the Court should make

that clear now and in this order to avoid unnecessary, expedited proceedings upon

issuance of the disbursement order.

II.    PROCEDURES FOR 37 CLAIMS THAT THE SPECIAL MASTER AND
       THE COURT FOUND INVALID, OVERRULING KCC

       A.     Plaintiff’s Position

       As Plaintiff’s proposed order states, the Order on Claims Procedures provides that

if KCC determined a claim for a class telephone number was invalid, it was to give class

members notice and an opportunity to object to the determination. Doc. 441 ¶¶ 6.e-j. The

Order did not provide a similar notice and objection right to those persons whose claims

were deemed valid by KCC, but later determined invalid by the Special Master.

Plaintiff’s proposal addresses this apparent discrepancy or oversight, which Plaintiff

proposes as a matter of fairness to those 37 affected claimants.

       Should the Court determine that Plaintiff’s proposal does not belong in a

disbursement order, the Court has discretion to do so, and Plaintiff will file an appropriate

motion seeking the notice and objection period requested in his proposed order.

       B.     DISH’s Position

       Plaintiff proposes that 37 claimants be notified that KCC’s validity determinations

were overruled and their claims were found invalid, and also proposes that those


                                             6


      Case 1:14-cv-00333-CCE-JEP Document 550 Filed 01/31/20 Page 6 of 10
claimants be provided an opportunity to submit objections to the Special Master. While

DISH does not oppose a notification procedure, DISH objects to allowing new objections

at this late stage, long after the claims administration and the Special Master processes

have finally concluded. DISH already has noticed an appeal from the Court’s December

23, 2019 order that, but for the issue of how to handle unclaimed funds, addressed the last

contested substantive question that might affect the disbursements that ultimately issue to

class members.

       After receiving multiple rounds of briefing from the parties from April 2017 to

February 2018 (see Doc Nos. 330, 331, 334, 335, 336, 337, 380, 417), the Court entered

its Claims Administration Order nearly two years ago, on April 5, 2018 (Doc. 441). The

Order specifically contemplated that the Special Master could overrule KCC’s validity

determinations. Doc. 441, ¶ 6 (k) (“Rulings on objections to the Administrator’s validity

determinations will be made by the Special Master[.]”). The Special Master’s Report and

Recommendation, which contained 37 such invalidity determinations, was filed more

than a year ago, on December 21, 2018. Doc 499. After further briefing from the parties,

the Court adopted the Special Master’s Report and Recommendation on July 10, 2019.

Doc. 515. At no point during this years-long process, including Plaintiff’s briefing on the

adoption of the Special Master’s Report and Recommendation, did Plaintiff raise any

concerns about the need to add another round of notice and objections in the claims

administration process. There is none.

       The interests of these 37 claimants have been fully represented by class counsel.

Class counsel argued to uphold KCC’s validity determinations, both to the Special

                                             7


     Case 1:14-cv-00333-CCE-JEP Document 550 Filed 01/31/20 Page 7 of 10
Master and this Court. There is no good cause to reopen the process for submission of

new objections. The purpose of this submission is for the parties to “submit a proposed

Joint Disbursement Order,” not for Plaintiff to make a belated, unsubstantiated request to

re-visit the Claims Administration Order and re-open the claims and Special Master

processes.

       Of course, class counsel had the right and ability to notify these 37 claimants

about the Special Master’s denial of their claims. Indeed, the Claims Administration

Order imposed on class counsel the obligation to notify claimants if counsel did not

intend to object to rulings made against them. See Doc. 441, ¶ 6(f) (“If the Administrator

finds the claim invalid and plaintiff’s counsel does not intend to object, plaintiff’s counsel

shall give timely notice to the claimant[.]”) DISH has no objection to class counsel

providing such notification to those 37 claimants now.

                                            ***

                                         Respectfully submitted,

Dated: January 31, 2020
                                           /s/ John W. Barrett
                                           John W. Barrett
                                           Brian A. Glasser
                                           Bailey & Glasser LLP
                                           209 Capitol Street
                                           Charleston, WV 25301
                                           Telephone: (304) 345-6555
                                           jbarrett@baileyglasser.com
                                           bglasser@baileyglasser.com

                                           J. Matthew Norris
                                           Norris Law Firm, PLLC
                                           1033 Bullard Court, Suite 207


                                              8


     Case 1:14-cv-00333-CCE-JEP Document 550 Filed 01/31/20 Page 8 of 10
                              Raleigh, NC 27615
                              (919) 981-4775
                              (919) 926-1676 facsimile
                              jmn@ncconsumerlaw.com

                              Matthew P. McCue
                              The Law Office of Matthew P. McCue
                              1 South Ave., Third Floor
                              Natick, MA 01760
                              (508) 655-1415
                              Telephone: (508) 655-1415
                              mmcue@massattorneys.net

                              Edward A. Broderick
                              Anthony Paronich
                              Broderick & Paronich, P.C.
                              99 High Street, Suite 304
                              Boston, MA 02110
                              Telephone: (617) 738-7089
                              ted@broderick-law.com

                              Counsel for Plaintiff Thomas H. Krakauer


                              /s/ Elyse D. Echtman
                              Peter A. Bicks
                              Elyse D. Echtman
                              ORRICK, HERRINGTON & SUTCLIFFE LLP
                              51 West 52nd Street
                              New York, New York 10019
                              Telephone: (212) 506-5000
                              pbicks@orrick.com
                              eechtman@orrick.com

                              Kilpatrick, Townsend & Stockton, LLP.
                              Richard J. Keshian
                              North Carolina Bar No. 10681
                              1001 West 4th Street
                              Winston-Salem, NC 27101
                              Telephone: (336) 607-7322
                              rkeshian@kilpatricktownsend.com

                              Counsel for Defendant DISH Network L.L.C.

                                9


Case 1:14-cv-00333-CCE-JEP Document 550 Filed 01/31/20 Page 9 of 10
                              CERTIFICATE OF SERVICE

       I hereby certify that on January 31, 2020, I electronically filed the above document

with the Clerk of Court using the CM/ECF system, which will send notifications of such

filing to all counsel of record.


                                         /s/ Elyse D. Echtman
                                         Elyse D. Echtman
                                         ORRICK, HERRINGTON & SUTCLIFFE LLP
                                         51 West 52nd Street
                                         New York, NY 10019-6142
                                         Telephone: (212) 506-5000
                                         eechtman@orrick.com

                                         Attorney for Defendant DISH Network L.L.C.




                                            10


    Case 1:14-cv-00333-CCE-JEP Document 550 Filed 01/31/20 Page 10 of 10
